336 S.W.3d 872 (2009)
2009 Ark. App. 538
Darnell MILLER, Appellant,
v.
STATE of Arkansas, Appellee.
No. CA CR 07-1218.
Court of Appeals of Arkansas.
July 1, 2009.
William R. Simpson, Jr., Public Defender, Little Rock, by: Richard West, Deputy Public Defender, Marion, for appellant.
No response.
KAREN R. BAKER, Judge.
On November 13, 2006, in Crittenden County Circuit Court, appellant Miller pled guilty to possession of a controlled substance, a Class C felony, and was sentenced to three years' supervised probation. On May 7, 2007, the State of Arkansas filed a petition to revoke appellant's probation, alleging that he (1) failed to pay fines, costs and fees as directed, (2) failed to report to the probation officer, (3) failed to pay probation fees, (4) failed to notify the sheriff and probation office of his current address and employment, and (5) committed burglary and theft by receiving. After a hearing on the State's petition to revoke, the trial court found that appellant had violated the conditions of his probation and sentenced him to twenty-four months in the regional correctional facility.
Pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967), and Rule 4-3(k) of the Rules of the Arkansas Supreme Court and Court of Appeals, appellant's counsel has filed a motion to withdraw on grounds that the *873 appeal is without merit. The motion is accompanied by counsel's brief in which counsel explains why there is nothing in the record that would arguably support an appeal.
The clerk of this court has attempted to provide appellant with a copy of his counsel's brief in order to notify him of his right to file a pro se list of points on appeal within thirty days. The clerk has made every attempt to locate appellant but has been unable to do so.
From our review of the record and the briefs presented to us, we find compliance with Rule 4-3(k), and that the appeal is wholly without merit. Accordingly, we grant counsel's motion to withdraw and affirm the revocation of appellant's probation.
Affirmed; motion to be relieved granted.
KINARD and HENRY, JJ., agree.